The respondent was found guilty of the crime of perjury. After verdict, a motion addressed to the justice at nisi prius, praying that the verdict be set aside, was overruled. The ease comes to this court on appeal. In support of the motion and appeal several grounds were urged; but we think only one need be consi dered.
To constitute perjury, both at common and statute law, the false testimony must have been given wilfully and corruptly. The burden is upon the State to prove this element of the charge beyond a reasonable doubt.
After a most careful and painstaking examination of the evidence, the court is of opinion that the State has failed to sustain this burden. Appeal sustained. -Motion sustained. New trial ordered.